Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott D. Salmon on March 25, 2021.

The application has been amended as follows: 
In the abstract:
	Line 7, deleted “by a”
	Line 8, deleted “first force”

In the claims:
Claim 1,
	Line 4, inserted --of the doorway-- following the first occurrence of “edge”
	Line 6, inserted --above the floor-- following “elevation”
	Line 8, deleted “at least”

	Line 12, deleted “selectively”
	Line 13, deleted “normal”
	Line 15, deleted “normal”
	Line 16, inserted --the first and second sides extending generally parallel to the path when the panel assembly is in the normal configuration,-- following “side,”
	Line 17, changed “to be” to --being--
	Line 22, changed “into the normal” to --towards the normal configuration as the panel assembly begins to move from the normal configuration towards the dislodged configuration,--
	Line 23, changed “path, the spring to extend in a direction transverse to the normal” to --a longitudinal axis of the spring extending in a direction transverse to the--
	Line 24, changed “to be” to --being--
	Line 25, changed “to be” to --being--

Claim 2,
	Line 1, deleted “spring loaded”
	Line 2, deleted “spring loaded” and deleted the last occurrence of “spring”
	Line 3, deleted “loaded” and deleted “selectively”
	Line 4, deleted “spring loaded”
	Line 6, deleted “spring loaded”
	Line 7, inserted --disposed-- following “and”
	Line 8, deleted “and halfway between the open position and the closed position”

	Line 1, changed “spring loaded roller pivots,” to --roller pivots--
	Line 2, changed “assembly,” to --assembly--

Claim 4,
	Line 1, changed “is to urge the spring loaded” to --urges the--
	Line 2, changed “to” to --toward--

Claim 5,
	Line 2, deleted “spring loaded”

Claim 6,
	Line 2, changed “pivoting about the overhead track urges the spring loaded” to 
--urges the--
	Line 3, inserted --when the panel assembly is in the dislodged configuration-- following the last occurrence of “configuration”

Claim 8,
	Line 1, deleted “at a”
	Line 2, deleted “substantially fixed location”
	Line 3, inserted --when the panel assembly is in the normal configuration-- following the first occurrence of “roller”
	Line 4, changed “to” to --toward--


Claim 9,
	Line 1, deleted “to be”
	Line 2, changed “move” to --moves--

Claim 11,
	Line 2, changed the last occurrence of “to” to --into-- and deleted “without damaging the door”

Claim 13,
	Line 2, deleted “attached to”
	Line 3, changed “moving” to --is--

Amended claim 14 as follows:
14. A door system, comprising: 
a panel to translate along a path between an open position and a closed position in front of a doorway in a wall, the panel including a first surface and a second surface opposite the first surface, at least one of the first and second surfaces extending generally parallel to the path when the panel is in the path; 
a first track supporting the panel from an upper portion of the panel; 
a second track extending along the path proximate a lower portion of the panel, the second surface facing away from the second track; and 


Claim 15,
	Line 2, deleted “normal”

Claim 16,
	Line 2, both occurrences of “normal”

Claim 17,
	Line 1, deleted “to be”

Claim 21,
	Line 2, changed “to be” to --is-- and changed “face” to --faces--
	Line 3, changed “to be” to --is-- and deleted “physically”
	Line 4, deleted “normal”



	Line 3, deleted “normal”

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
1) in figure 33, move the section line 35-35 so that the section line indicates an end view of the lower track 206.
2) in figure 37, delete the opening 236 and its attendant lead line.
3) amend figure 40 to show the leading panel 20 and the trailing panel 22 as a single panel, i.e., without a telescoping section, and show the panel 20 in front of the return roller 238 by showing the return roller 238 with dashed lines.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634